Per Curiam.
Defendant, indicted for second-degree murder and convicted of first-degree manslaughter after a jury trial, appeals from judgment of conviction, contending that the evidence was insufficient as a matter of law to support the verdict in that the state did not prove beyond a reasonable doubt that defendant’s act was not justifiable. After a careful review of the record we conclude that the evidence, viewed most favorably to support a finding of guilt, was sufficient to permit the jury *516to convict. The victim, part owner of a drinking and dancing establishment, peaceably ejected defendant and his girl friend after they became engaged in an altercation. The testimony was conflicting as to what happened once they were outside. Defendant and several witnesses for the defense testified that the victim struck defendant and threatened to kill him with a pistol. But witnesses for the state testified that defendant drew his gun first and not in response to any violence or threats of violence by the victim. We must assume that the jury accepted this latter version, and, on that basis, they were entitled to find that defendant’s act was not justifiable or excusable.
Affirmed.